Case 3:19-cv-01662-BEN-JLB Document 1-2 Filed 09/01/19 PageID.17 Page 1 of 2




                                                 / '




     Alan Alexander Beck
 1
     Law Office of Alan Beck
 2   2692 Harcourt Drive
     San Diego, CA 92123
 3   (619) 905-9105
     CA Bar No. 276646
 4   Alan.alexander.beck@gmail.com
 5
     Stephen D. Stamboulieh
 6   Stamboulieh Law, PLLC
     P.O. Box 4008
 7   Madison, MS 39130
     (601) 852-3440
 8   stephen@sdslaw.us
     MS Bar No. 102784
 9
     * Pro Hae Vice Paperwork Forthcoming
10
     Attorneys for Plaintiffs
11   RUSSELL FOUTS and TAN MIGUEL TOLENTINO

12
                              IN THE UNITED STATES DISTRICT COURT
13                          FOR THE SOUTHERN DISTRICT OF .CALIFORNIA

14   RUSSELL FOUTS and TAN MIGUEL                      )
     TOLENTINO                                         )
15                                                     )
                                                       )
16
                                                       )
17   Plaintiffs,                                       )
                                                       )   Civil Action No.   '19CV1662 LAB KSC
18   V.                 '                              )
                                                       )
19   XAVIER BECERRA, in his                            )
     Official Capacity as the Attorney General         )
20
     of the State of California,                       )
21                                                     )
            '
                                                       )
22                                                     )
                                                       )
23   Defendant.                                        )
24

25

26

27

                                                 Exhibit "B"

     DECLARATION OF TAN MIGUEL TOLENTINO
Case 3:19-cv-01662-BEN-JLB Document 1-2 Filed 09/01/19 PageID.18 Page 2 of 2
                                                                                     .,....
                                                                                 '     .,,

                                                 '   ,_




 1                             DECLARATION OF TAN MIGUEL TOLENTINO

 2
 3       COMES NOW, Tan Miguel Tolentino, and states as follows:

 4
         1. I am an adult male resident of the State of California and reside in San Diego County and am
 5
     competent to testify as to matters set forth in this declaration.
 6
         2. I am a citizen of the United States of America.
 7
        3. I have never been convicted of a felony or a misdemeanor crime of domestic violence and I
                                                                             I
 8   am not prohibited from owning firearms either at the state or federal level.
 9      4. I have also not been deemed by any mental health professionals to have a mental illness or

10   otherwise have mental health issues.
         5. I want to purchase, own, possess and carry the same type of baton/billy that policemen are
11
     usually issued and an expandable baton for self-defense both in my home and outside my home.
12
        6. One of the reasons I wish to purchase, own, possess and carry a billy is that they are less
13
                                                                         ,
     dangerous than a handgun, and I would rather use the smallest amount of force necessary to repel an
14   attack rather than use lethal force when lethal force may not be the best option.
15       7. In addition, it would be safer for me to keep and carry a billy at home, for home and self-

16   defense, than carrying a firearm.
         8. Because California law bans these devices, I have not purchased one because I do not want to
17
     break the law and because I do not want to be prosecuted for violations of California law. If California
18
     law were to be amended to allow for the purchase of billies, I would purchase one.
19

20   FURTHER, DECLARANT SAYETH NAUGHT.
21          1: certify under penalty of perjury that the foregoing is true and correct.
                            :· / -rt-
22   Executed on August J-K) , 2019 in San Diego, California.
23

24

25
                                            T::~
26
27


                                                          -2-
     DECLARATION OF TAN MIGUEL TOLENTINO
